Exhibit 10.11

      (Bilateral Form)   (ISDA Agreements Subject to New York Law Only)

ISDA®
International Swaps and Derivatives Association, Inc.
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA MASTER AGREEMENT
dated as of July 18, 2007
between
WACHOVIA BANK, NATIONAL ASSOCIATION (“Party A”)
and
WRIGHT EXPRESS CORPORATION (“Party B”)
This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to each party.
Accordingly, the parties agree as follows: -
Paragraphs 1 — 12. Incorporation
Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof.
Paragraph 13. Elections and Variables

(a)   Security Interest for “Obligations”. The term “Obligations” as used in
this Annex includes no additional obligations with respect to Party A and Party
B.   (b)   Credit Support Obligations.

  (i)   Delivery Amount, Return Amount and Credit Support Amount.

1



--------------------------------------------------------------------------------



 



  (A)   “Delivery Amount” has the meaning specified in Paragraph 3(a).     (B)  
“Return Amount” has the meaning specified in Paragraph 3(b).     (C)   “Credit
Support Amount” has the meaning specified in Paragraph 3.     (ii)   Eligible
Collateral. The following items will qualify as “Eligible Collateral” for the
party specified, provided that the Secured Party shall be entitled at any time,
and from time to time, not to accept as Eligible Collateral any of the following
which constitute Ineligible Securities as defined below:

                                              Valuation             Party A  
Party B   Percentage
 
  (A)   Cash: U.S. Dollars in depositary account form.   YES   NO     100 %
 
                       
 
  (B)   Treasury Bills: negotiable debt obligations issued by the U.S. Treasury
Department having an original maturity at issuance of not more than one year.  
YES   NO     98 %
 
                       
 
  (C)   Treasury Notes: negotiable debt obligations issued by the U.S. Treasury
Department having an original maturity at issuance of more than one year but not
more than 10 years.   YES   NO     98 %
 
                       
 
  (D)   Treasury Bonds: negotiable debt obligations issued by the U.S. Treasury
Department having an original maturity at issuance of more than 10 years but not
more than 30 years.   YES   NO     98 %
 
                       
 
  (E)   Agency Securities: negotiable debt obligations of the Federal National
Mortgage Association (FNMA), Federal Home Loan Mortgage Corporation
(FHLMC) having a remaining maturity of not more than 30 years.   YES   NO     92
%
 
                       
 
  (F)   GNMA Certificates. Mortgage-backed pass-through certificates issued by
private entities, evidencing undivided interests in pools of first lien
mortgages or deeds of trust on single family residences, guaranteed by the
Government National Mortgage Association (GNMA) with the full faith and credit
of the United States, and having an original maturity at issuance of not more
than 30 years.   YES   NO     92 %

2



--------------------------------------------------------------------------------



 



  (iii)   Other Eligible Support. Applicable. Other Eligible Support. The
following items will qualify as “Other Eligible Support” for Party B only:

                          Valuation     Party A   Party B   Percentage
Letters of Credit
  [  ]   [X]   100% unless either (i) a Letter of Credit Default shall apply
with respect to such Letter of Credit or (ii) twenty (20) or fewer Local
Business Days remain prior to the expiration of such Letter of Credit, in which
case the Valuation Percentage shall be 0.

  (iv)   Thresholds.     (A)   “Independent Amount” means for Party A: zero    
    “Independent Amount” means for Party B: zero     (B)   “Threshold” means,
for Party A: on any date of determination, (a) the amount set forth below
opposite the lower of Party A’s Credit Rating on that date, or (b) zero if on
that date Party A does not have a Credit Rating or an Event of Default exists
with respect to Party A:

          Threshold   Credit Rating (S&P)   Credit Rating (Moody’s)
$40,000,000
  AAA   Aaa
$30,000,000
  AA-, AA and AA+   Aa3, Aa2 and Aa1
$20,000,000
  A and A+   A2 and A1
$15,000,000
  A-   A3
$10,000,000
  BBB+   Baa1
zero
  BBB or lower-   Baa2 or lower

      “Threshold” means, for Party B: $9,000,000; provided that if an Event of
Default exists with respect Party B, the Threshold shall be zero.     (C)  
“Minimum Transfer Amount” means, for a party on any date of determination,
$100,000.     (D)   Rounding: The Delivery Amount and the Return Amount will be
rounded down to the nearest integral multiple of $100,000.

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means: Party A.     (ii)   “Valuation Date” means any
Local Business Day on which a demand is made before 5:00 p.m., New York time,
pursuant to Paragraph 3.     (iii)   “Valuation Time” means the close of
business in New York City on the Local Business Day before the Valuation Date or
date of calculation, as applicable; provided that the calculations of Value and
Exposure will be made as of approximately the same time on the same date.

3



--------------------------------------------------------------------------------



 



  (iv)   “Notification Time” means 1:00 p.m., New York time, on a Local Business
Day.

(d)   Conditions Precedent and Secured Party’s Rights and Remedies. The
following Termination Event(s) will be a “Specified Condition” for the party
specified (that party being the Affected Party if the Termination Event occurs
with respect to that party):

                      Party A   Party B
          Illegality
  YES   YES

    provided that if the Affected Party would be entitled to receive Eligible
Credit Support or Posted Credit Support but for that Specified Condition, then
notwithstanding Sections 6(b)(ii) and (iii) of this Agreement, the Affected
Party may designate an Early Termination Date in respect of all Affected
Transactions pursuant to Section 6(b)(iv) as the result of such Termination
Event regardless of whether the condition set forth in Section 6(b)(iv)(1) has
been satisfied.

(e)   Substitution.

  (i)   “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).    
(ii)   Consent. The Pledgor is required to obtain the Secured Party’s consent
for any substitution pursuant to Paragraph 4(d).

(f)   Dispute Resolution.

  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and
5(ii), the Value of Posted Credit Support other than Cash or the Letters of
Credit will be calculated based upon the mid-point between the bid and offered
purchase rates or prices for that Posted Credit Support as reported on the
Bloomberg electronic service as of the Resolution Time, of if unavailable, as
quoted to the Valuation Agent as of the Resolution Time by a dealer in that
Posted Credit Support of recognized standing selected in good faith by the
Valuation Agent, which calculation shall include any unpaid interest on that
Posted Credit Support.     (iii)   Alternative. The provisions of Paragraph 5
will apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians.     (A)   Party A
will be entitled to hold Posted Collateral itself or through a Custodian
pursuant to Paragraph 6(b), provided that the following conditions applicable to
it are satisfied:

  (1)   Party A is not a Defaulting Party.     (2)   Posted Collateral may be
held only in the following jurisdictions: New York and North Carolina.

4



--------------------------------------------------------------------------------



 



  (3)   The party or entity holding the Collateral maintains a Credit Rating of
at least BBB+ from S&P and Baa1 from Moody’s.     (4)   The Custodian is a bank
or trust company having total assets in excess of $10 billion.

  (B)   Party B will be entitled to hold Posted Collateral itself or through its
Custodian pursuant to Paragraph 6(b), provided that the following conditions
applicable to it are satisfied:

  (1)   Party B is not a Defaulting Party.     (2)   Posted Collateral may be
held only in the following jurisdictions: Any jurisdiction within the United
States.     (3)   The party or entity holding the Collateral maintains a Credit
Rating of at least BBB+ from S&P and Baa1 from Moody’s.     (4)   The Custodian
is a bank or trust company having total assets in excess of $10 billion.

  (ii)   Use of Posted Collateral. The provisions of Paragraph 6(c) will apply
to both parties, and in addition to the other conditions set forth in
Paragraph 6(c), the Secured Party’s rights under Paragraph 6(c) are subject to
the condition precedent that each of the conditions set forth in
Paragraph 13(g)(i) is satisfied with respect to it.

(h)   Interest Amount.

  (i)   Interest Rate. The “Interest Rate” for any day will be the Federal Funds
(Effective) rate published in N.Y. Federal Reserve Statistical Release H.15(519)
for that day (or if that day is not a New York Business Day, then for the next
preceding New York Business Day).         For the purpose of computing the
Interest Amount, the amount of interest computed for each day of the Interest
Period shall not be subject to compounding.     (ii)   Transfer of Interest
Amount. The Transfer of the Interest Amount will be made on the first Local
Business Day of each calendar month and on any Local Business Day that Posted
Collateral in the form of Cash is Transferred to the Pledgor pursuant to
Paragraph 3(b).     (iii)   Alternative to Interest Amount. The provisions of
Paragraph 6(d)(ii) will apply.

(i)   Additional Representation(s). Not applicable.

(j)   Other Eligible Support and Other Posted Support. Other Eligible Support
and Other Posted Support in the form of a Letter of Credit shall be subject to
the following provisions (“L/C Provisions”), the rights and remedies of which
shall be in addition to, and not in limitation of, those provided in the
Agreement, including this Annex. As used in these L/C Provisions, references to
Secured Party are to the beneficiary of the relevant Letter of Credit, and
references to Pledgor are to the other party on whose behalf that Letter of
Credit is issued (whether it or its Credit Support Provider is the account party
responsible for reimbursing the issuer for any draws).

(i) Letters of credit shall be in the form of Exhibit A to this Credit Support
Annex or such other form as Secured Party agrees to accept as security under the
Agreement (each, a “Letter of



5



--------------------------------------------------------------------------------



 



      Credit”). The costs and expenses (including the reasonable costs,
expenses, and external attorneys’ fees of Secured Party) of establishing,
renewing, substituting, canceling, increasing, or reducing the amount of, any
Letters of Credit shall be borne by Pledgor.     (ii)   Each Letter of Credit
shall (A) be a U.S. dollar denominated, irrevocable, transferable, standby
letter of credit maintained for the benefit of Secured Party and expiring not
earlier than a year after its issuance, (B) be issued by a Qualified Institution
for the account of Pledgor or its Credit Support Provider, (C) be governed by
the UCP 590, (D) provide for Secured Party to draw upon the Letter of Credit up
to the face amount of the Letter of Credit in an amount equal to all obligations
of Pledgor that have become due and remain unpaid under the Agreement (after
giving effect to any applicable notice requirement or grace period), or upon the
entire undrawn portion of an expiring Letter of Credit when the proceeds thereof
are to be held as Posted Collateral hereunder as described in clause (vi) below,
(E) provide for drawings to be made upon the Letter of Credit upon submission to
the bank issuing the Letter of Credit of one or more certificates specifying the
amounts Secured Party would then be entitled to draw in accordance with the
requirements of the Letter of Credit, and (F) contain such other terms as are
reasonably required by the issuing bank and are reasonably satisfactory to
Secured Party.     (iii)   For purposes of this Annex, the Value of any Letter
of Credit at any time shall be the undrawn balance of that Letter of Credit that
Secured Party would then be entitled to draw under that Letter of Credit in
accordance with the requirements of the Letter of Credit assuming that amount
were to have become due by Pledgor under the Agreement and remained unpaid,
provided that the Value of any Letter of Credit shall be zero if (A) the issuer
of such Letter of Credit indicates its intent not to renew such Letter of
Credit, (B) at least twenty Business Days prior to the expiration of such Letter
of Credit, such bank either (1) fails to issue a notice of renewal to Secured
Party, or (2) if such Letter of Credit is not renewable by its terms, fails to
replace such Letter of Credit with a Letter of Credit that will be available for
drawing by Secured Party in the same amount for at least another year and will
otherwise meet the requirements of these L/C Provisions, or (C) a Disqualifying
Event occurs and is continuing with respect to such issuer or Letter of Credit.
    (iv)   Subject to the terms and conditions of this Annex, as one method of
meeting its Delivery Amount obligations under Paragraph 3(a) of this Annex,
Pledgor may increase the amount of an outstanding Letter of Credit by
Transferring to Secured Party an amended or substitute Letter of Credit from the
relevant issuer having a Value in the required amount, and as one method of
exercising its Return Amount rights under Paragraph 3(b) of this Annex, Pledgor
may decrease the amount of an outstanding Letter of Credit by Transferring to
Secured Party an amended or substitute Letter of Credit from the relevant issuer
having a Value in the permitted amount (or such other Eligible Credit Support
with such Value) in accordance with the provisions of Paragraph 4(d) of this
Annex, and for that purpose the proviso to Paragraph 4(d)(ii) shall be deemed
not to apply to the Letter of Credit to be returned .     (v)   In order for
Secured Party to meet its Return Amount obligations under Paragraph 3(b) of this
Annex, if the items of Posted Credit Support specified by Pledgor to be
Transferred by Secured Party pursuant to Paragraph 3(b) include one or more
Letters of Credit and the Value of all such items of Posted Credit Support to be
returned would exceed the Return Amount, then subject to the terms and
conditions of this Annex, Secured Party shall Transfer only those items that in
the aggregate have a Value not greater than the Return Amount, and in the
absence of instructions from Pledgor as to which of such items of Posted Credit
Support to select, Secured Party shall use its discretion in selecting which of
such specified items are to be Transferred such that the Return Amount is not
exceeded.

6



--------------------------------------------------------------------------------



 



  (vi)   Not later than the 20th Business Day prior to the expiration of a
Letter of Credit, Pledgor shall either (A) renew or cause the renewal of that
Letter of Credit, or (B) Transfer to Secured Party a substitute Letter of Credit
meeting the requirements of these L/C Provisions (or with other Eligible Credit
Support) having a Value at least equal to the undrawn portion of such expiring
Letter of Credit, failing which (1) an amount in U.S. dollars equal to such
undrawn portion shall become immediately due and payable by Pledgor to Secured
Party to be held under this Annex by Secured Party as Posted Collateral subject
to its terms and conditions, and (2) Secured Party may immediately draw on the
entire undrawn portion of such expiring Letter of Credit to satisfy such payment
obligation. The parties acknowledge and agree that such right of Secured Party
to draw upon such expiring Letter of Credit has been established in lieu of
treating such failure by Pledgor to comply with the foregoing as an Event of
Default entitling Secured Party to the remedies set forth in the Agreement,
provided that if the issuer of such Letter of Credit fails to honor Secured
Party’s duly submitted draw under such Letter of Credit for such outstanding
undrawn balance, an Event of Default under Section 5(a)(iii) of the Agreement
will be deemed to have occurred with respect to Pledgor.     (vii)   Without
limiting the applicability of any other Event of Default or the parties’ rights
and remedies under the Agreement (including this Annex):         (A) It shall be
an Event of Default with respect to Pledgor under Section 5(a)(iii) of the
Agreement if a Disqualifying Event occurs and Pledgor fails to provide Secured
Party, on or before the first Local Business Day (or the third Local Business
Day if clause (i) of the definition of Disqualifying Event is solely applicable)
after Secured Party notifies Pledgor of such Disqualifying Event, with a
substitute Letter of Credit meeting the requirements of these L/C Provisions
issued by another bank reasonably acceptable to Secured Party or with such other
Eligible Credit Support, in either case having a Value equal to the face amount
of such outstanding Letter of Credit.         (B) For purposes of Paragraph 8(a)
of this Annex, the rights and remedies that Secured Party shall be entitled to
exercise pursuant to Paragraph 8(a)(ii) with respect to Letters of Credit shall
include the right to exercise any and all rights and remedies of a beneficiary
under any and all Letters of Credit, whether under the terms thereof or pursuant
to Laws and Regulations, including the right to draw on any Letter of Credit
issued for its benefit and realize upon and apply the proceeds thereof to reduce
or satisfy the obligations of the Pledgor or Credit Support Provider under the
Agreement or the relevant Credit Support Document, free from any claim or right
of any nature whatsoever of the Pledgor or its Credit Support Provider except in
respect of any surplus as provided in Paragraph 8(c) of this Annex.     (viii)  
As used in this Annex:         “Disqualifying Event” means, for any outstanding
Letter of Credit, the occurrence of any of the following events: (i) the issuer
of such Letter of Credit ceases to be a Qualified Institution; (ii) such issuer
fails to comply with or perform its obligations under such Letter of Credit if
such failure shall be continuing after the lapse of any applicable grace period;
(iii) such issuer shall disaffirm, disclaim, repudiate or reject, in whole or in
part, or challenge the validity of, such Letter of Credit; or (iv) any event
specified in Section 5(a)(vii) of the Agreement shall occur with respect to such
issuer (for such purpose, issuer being deemed a Credit Support Provider of the
Pledgor).         “Qualified Institution” means a bank organized under the laws
of the United States (or any state or a political subdivision thereof) or the
U.S. branch of a foreign bank acceptable to Party A, in each case

7



--------------------------------------------------------------------------------



 



      having at least $10 billion in total assets and maintaining with respect
to it or for its long term unsecured and unsubordinated debt, deposit or
certificate of deposit obligations a rating of at least A- from Standard &
Poor’s Ratings Services (a division of McGraw-Hill, Inc.) or its successor, and
rating of at least A3 from Moody’s Investors Service, Inc. or its successor.    
    “Relevant Entity” means, with respect to Pledgor, the Credit Support
Provider of Pledgor, and with respect to Secured Party, Secured Party A.        
“Transfer” means, for purposes of these L/C Provisions, delivery by Pledgor or
return by the Secured Party, as the case may be, of the relevant Letter of
Credit in its physical executed form as an original document, to such address as
the other party shall specify for that purpose, which in the case of any return
of a Letter of Credit, shall be either to the Pledgor or to the issuer of the
Letter of Credit, and the obligation of Pledgor to Transfer a Letter of Credit
shall include the obligation of Pledgor to cause the Transfer of the relevant
Letter of Credit by the issuer.

  (ix)   Certain Rights and Remedies.

  (1)   Secured Party’s Rights and Remedies. For purposes of Paragraph 8(a)(ii),
the Secured Party may draw on any outstanding Letter of Credit (Other Posted
Support) in an amount equal to any amounts payable by the Pledgor with respect
to any Obligations.     (2)   Pledgor’s Rights and Remedies. For purposes of
Paragraph 8(b)(ii), (i) the Secured Party will be obligated immediately to
Transfer any Letter of Credit (Other Posted Support) to the Pledgor and (ii) the
Pledgor may do any one or more the following: (x) to the extent that the Letter
of Credit (Other Posted Support) is not Transferred to the Pledgor as required
pursuant to (i) above, Set-off any amounts payable by the Pledgor with respect
to any Obligations against any such Letter of Credit (Other Posted Support) held
by the Secured Party up to the full amount drawable thereunder and to the extent
its rights to Set-off are not exercised, withhold payment of any remaining
amounts payable by the Pledgor with respect to any Obligations, up to the sum of
the Value of any remaining Posted Collateral and the Value of any Letter of
Credit (Other Posted Support) held by the Secured Party, until any such Posted
Collateral and such Letter of Credit (Other Posted Support) is transferred to
the Pledgor; and (y) exercise rights and remedies available to the Pledgor under
the terms of the Letter of Credit.

  (v)   Additional Definitions. As used in this Annex:         “Credit Rating”
means, for a party or entity on any date of determination, (a) the Long-Term
Counterparty Rating then assigned to it by Standard & Poor’s Ratings Services, a
division of the McGraw-Hill Companies, Inc. (“S&P”) or the Counterparty Rating
then assigned to it by Moody’s Investors Service (“Moody’s"), or (b) if a party
does not have either a Long-Term Counterparty Rating assigned to it by S&P or a
Counterparty Rating assigned to it by Moody’s, then its Credit Rating will be
the respective rating then assigned to its unsecured and unsubordinated
long-term debt or deposit obligations by either S&P or Moody’s. If such ratings
are assigned by both S&P and Moody’s, then its Credit Rating will be the lower
of such ratings.         “Ineligible Securities” means any obligations,
securities, certificates or instruments that (i)

8



--------------------------------------------------------------------------------



 



      are denominated in a currency other than U.S. Dollars, (ii) are issued
other than in Federal Reserve book entry form, or (iii) constitute or include
structured notes or other structured debt instruments, real estate mortgage
investment conduits, collateralized mortgage obligations, guaranteed mortgage
certificates, interest-only securities, principal-only securities or any
securities representing interests in, or are composed in whole or in part of,
residual or high risk mortgage derivatives or other derivatives.         “Letter
of Credit” shall mean an irrevocable, transferable, standby Letter of Credit,
substantially in the form of Exhibit A, issued by a major U.S. commercial bank
or a U.S. branch office of a foreign bank with a Credit Rating of at least “A”
by S&P or “A2” by Moody’s, acceptable to the party in whose favor the Letter of
Credit is issued and fully enforceable and not the subject of any action to
restrain or attempting to restrain payment thereunder and with an expiry date
not earlier than 90 days after the date of Transfer of the letter of credit to
Party A.         “Letter of Credit Default” shall mean with respect to an
outstanding Letter of Credit, the occurrence of any of the following events:
(i) the issuer of such Letter of Credit shall fail to maintain a Credit Rating
of at least “A” by S&P or “A2” by Moody’s, (ii) the issuer of the Letter of
Credit shall fail to comply with or perform its obligations under such Letter of
Credit if such failure shall be continuing after the lapse of any applicable
grace period; (iii) the issuer of such Letter of Credit shall disaffirm,
disclaim, repudiate or reject, in whole or in part, or challenge the validity
of, such Letter of Credit; (iv) such Letter of Credit shall expire or terminate,
or shall fail or cease to be in full force and effect at any time during the
term of any Transaction under this Agreement; or (v) any event analogous to an
event specified in Section 5(a)(vii) of this Agreement shall occur with respect
to the issuer of such Letter of Credit; provided, however, that no Letter of
Credit Default shall occur in any event with respect to a Letter of Credit after
the time such Letter of Credit is required to be canceled or returned to the
Pledgor in accordance with the terms of this Annex. Paragraph 7(i) of this Annex
is hereby modified to apply to failures to Transfer Letters of Credit, as well
as the items listed therein.

(k)   Demands and Notices. All demands, specifications and notices under this
Annex will be made to a party as follows unless otherwise specified from time to
time by that party for purposes of this Annex in a written notice given to the
other party:       To Party A:       WACHOVIA BANK, NATIONAL ASSOCIATION
201 S College St
Coll Mgmt — D1100-060
Charlotte, NC 28244-0002
Attn: James Collins, Collateral Management
Fax: 704-715-4566
Phone: 704-715-4721
Email: collateral.mgmt@wachovia.com       To Party B:       WRIGHT EXPRESS
CORPORATION
97 Darling Avenue

9



--------------------------------------------------------------------------------



 



    South Portland, Maine 04106

Attention: Steven Elder

Fax: (207) 523-7104
Phone: (207) 53-7769

(l)   Addresses for Transfers.

  (i)   For each Transfer hereunder to Party A, instructions will be provided by
Party A for that specific Transfer.     (ii)   For each Transfer hereunder to
Party B, instructions will be provided by Party B for that specific Transfer.

(m)   Other Provisions.

  (i)   Exposure. All calculations of “Exposure” under this Annex shall include
all Transactions (whether or not evidenced by a Confirmation).     (ii)   Grace
Period. Clause (i) of Paragraph 7 is hereby amended by deleting the words “two
Local Business Days” and substituting therefor “one Local Business Day”.

IN WITNESS WHEREOF the parties have executed this Credit Support Annex as of the
date hereof.
WACHOVIA BANK, NATIONAL ASSOCIATION

         
By:
Name:
  /s/ Romona Prashad
 
Romona Prashad    
Title:
  Vice President    

WRIGHT EXPRESS CORPORATION

         
By:
Name:
  /s/ Steven A. Elder
 
Steven Elder    
Title:
  Treasurer    

10



--------------------------------------------------------------------------------



 



Exhibit A
To Credit Support Annex
ISSUE DATE:                     
L/C NO.:                     
APPLICANT REFERENCE NO.:                     
APPLICANT:
[                    ]
BENEFICIARY:
WACHOVIA BANK, NATIONAL ASSOCIATION
EXPIRY DATE:                     
AMOUNT: USD                     
(                     DOLLARS AND 00/100)
WE HEREBY ESTABLISH THIS IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                     IN FAVOR OF THE ABOVE MENTIONED BENEFICIARY FOR AN
AGGREGATE AMOUNT NOT TO EXCEED USD                     , EXPIRING AT OUR
COUNTERS WITH OUR CLOSE OF BUSINESS ON                                         .
THIS LETTER OF CREDIT IS AVAILABLE AT SIGHT WITH BANK OF AMERICA, N.A. AGAINST
PRESENTATION OF:
1 — BENEFICIARY’S DATED STATEMENT PURPORTEDLY SIGNED BY ONE OF ITS OFFICIALS
INDICATING THIS LETTER OF CREDIT NUMBER AND READING AS FOLLOWS:
“WE CERTIFY THAT SUCH AMOUNTS ARE DUE PURSUANT TO THE TERMS OF THE ISDA MASTER
AGREEMENT DATED                     , 2010 BY AND BETWEEN WELLS FARGO BANK,
NATIONAL ASSOCIATION AND [                                        ] AS MAY BE
AMENDED AND/OR MODIFIED FROM TIME TO TIME.”
2 — ORIGINAL LETTER OF CREDIT AND ALL CORRESPONDING AMENDMENTS, IF ANY.
SWIFT DEMANDS FOR PAYMENT ARE ALLOWED. IN THE EVENT OF A FULL OR FINAL DRAWING
THE ORIGINAL STANDBY LETTER OF CREDIT WILL BE RETURNED BY OVERNIGHT COURIER AT
TIME OF SWIFT PRESENTATION.
IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT WILL BE AUTOMATICALLY
EXTENDED FOR AN ADDITIONAL PERIOD OF ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRY DATE HEREOF UNLESS WE SEND NOTICE TO YOU, IN WRITING, AT THE ABOVE STATED
ADDRESS AND TO WELLS FARGIO BANK, NA, STANDBY LETTER OF CREDIT DEPARTMENT, 401
LINDEN STREET, WINSTON SALEM, NC 27101, AT LEAST 30 DAYS PRIOR TO ANY SUCH
EXPIRY DATE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD. HOWEVER IN NO EVENT SHALL THIS LETTER OF CREDIT BE EXTENDED
BEYOND THE FINAL EXPIRY DATE OF                     .

11



--------------------------------------------------------------------------------



 



THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY (BUT NOT IN PART), AND
[                                        ] ONLY IS AUTHORIZED TO ACT AS THE
TRANSFERRING BANK. WE SHALL NOT RECOGNIZE ANY TRANSFER OF THIS LETTER OF CREDIT
UNTIL THIS ORIGINAL LETTER OF CREDIT TOGETHER WITH ANY AMENDMENTS AND A SIGNED
AND COMPLETED TRANSFER FORM, ATTACHED HERETO, IS RECEIVED BY US. TRANSFER
CHARGES ARE FOR ACCOUNT OF THE APPLICANT. THE CORRECTNESS OF THE SIGNATURE AND
TITLE OF THE PERSON SIGNING THE TRANSFER FORMS MUST BE VERIFIED BY YOUR BANK. IN
CASE OF ANY TRANSFER UNDER THIS LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED
STATEMENT MUST BE EXECUTED BY THE TRANSFEREE. THIS LETTER OF CREDIT MAY NOT BE
TRANSFERRED TO ANY PERSON WITH WHICH THE U.S. PERSONS ARE PROHIBITED FROM DOING
BUSINESS UNDER U.S. FOREIGN ASSETS CONTROL REULATION OR OTHER APPLICABLE U.S.
LAWS AND REGULATIONS.
WE HEREBY AGREE WITH THE BENEFICIARY THAT ALL DRAFTS DRAWN UNDER AND IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY
HONORED.
THIS IRREVOCABLE STANDBY LETTER OF CREDIT IS ISSUED SUBJECT TO THE INTERNATIONAL
STANDBY PRACTICES 1998, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO 590
(ISP 98) AND AS TO MATTERS NOT ADDRESSED BY THE ISP98 THIS LETTER OF CREDIT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
THE NUMBER AND THE DATE OF OUR CREDIT AND THE NAME OF OUR BANK MUST BE QUOTED ON
ALL DRAFTS REQUIRED.
ALL DRAWINGS AND CORRESPONDENCE IN CONNECTION WITH THIS LETTER OF CREDIT ARE TO
BE DIRECTED TO [Bank Name], ATTENTION STANDBY LETTER OF CREDIT DEPT. [Bank
Address]. CUSTOMER INQUIRY NUMBER IS (XXX) XXX-XXXX.

12